Title: From George Washington to John Augustine Washington, 15 July 1781
From: Washington, George
To: Washington, John Augustine


                  My dear Brother,
                     
                     Camp near Dobbs’ ferry 15th July 1781
                  
                  A letter to which the inclosed is an answer, was accompanied by one from you—the load of business, & constant hurry which attends me, obliges me to have recourse to shifts to avoid writing, & to husband time.  to this you are to ascribe the expedient of sending the Letter of Colo. Lee under a flying seal to you, as it will answer the end of a seperate communication of the same sentiments.
                  I wait in anxious expectation of the Reinforcements demanded of the surrounding States.  the enemy, we are told, are also waiting for the whole, or part of their Troops from Virginia; which will obtain them first is as uncertain, as it is interesting.  It is long since I wrote to you—in truth our affairs during the whole Winter & spring, laboured under such complicated embarrassments, & distress, that I had no time to write, or think of any thing but the means most likely to extricate them.  I offer with much sincerity & truth, my best wishes to my Sister & the rest of your family & with every sentiment of affectionate regard I am Yrs
                  
                     Go: Washington
                  
               